Exhibit 10.9        

AMENDMENT 1996-1

APRIA HEALTHCARE GROUP INC.
AMENDED AND RESTATED
1992 STOCK INCENTIVE PLAN

       WHEREAS, Apria Healthcare Group Inc. (the “Company”) maintains the Apria
Healthcare Group Inc. Amended and Restated 1992 Stock Incentive Plan (the
“Plan”); and

       WHEREAS, the Company has the right to amend the Plan, and the Company
desires to amend the Plan to reflect recent resolutions adopted by the Board of
Directors;

       NOW, THEREFORE, the Plan is hereby amended, effective as of October 28,
1996, as follows:

            1.    Subsection IV(a) of the Plan is amended to read as follows:

          “(a)   Composition of Committee. This Plan shall be administered by
the Board or the Compensation Committee appointed by the Board, which
Compensation Committee shall be comprised only of two or more directors or such
greater number of directors as may be required under applicable law, each of
whom (i) in respect of any decision at a time when the participant affected by
the decision may be subject to Section 162(m) of the Code shall be an “outside
director” within the meaning of Treasury Regulations issued under Code Section
162(m), and/or (ii) in respect of any decision at a time when the participant
may be subject to Section 16 under the Exchange Act, shall be a “non-employee
director” within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange
Act.

          2.     Subsection XV(f) of the Plan is amended in its entirety to read
as follows:

          “(f)   Plan Construction.


    (1)        Rule 16b-3. It is the intent of the Company that transactions in
and affecting Options in the case of participants who are or may be subject to
Section 16 of the Exchange Act satisfy any then applicable requirements of Rule
16b-3 so that such persons will be entitled to the benefits of Rule 16b-3 or
other exemptive rules under Section 16 of the Exchange Act in respect of these
transactions and will not be subjected to avoidable liability thereunder. If any
provision of this Plan or of any Option would otherwise frustrate or conflict
with the intent expressed above, that provision to the extent possible shall be
interpreted and deemed amended so as to avoid such conflict, but to the extent
of any remaining irreconcilable conflict with such intent as to such persons in
the circumstances, such provision shall be deemed void.


 

    (2)        Section 162(m). It is the further intent of the Company that
Options with an exercise price not less than Fair Market Value on the date of
grant that are granted to a participant who is subject to Section 16 under the
Exchange Act shall qualify as performance-based compensation under Section
162(m) of the Code, and this Plan shall be interpreted consistent with such
intent.”


       IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment to the Plan on this ___ day of ___________, 1996.

  APRIA HEALTHCARE GROUP INC.

By: ______________________________

        Its: _________________________